                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CAROLE DUDLEY,
    Plaintiff,

       v.                                           CIVIL ACTION NO. 18-CV-5110

EDWARD FOY, eta/.,
    Defendants.
                                                                      FILED
                                                                      DEC 0 7 2018
                                           ORDER                   KATE BARKMAN, Clerk
                                                                  By      __Oep.Cierk

       AND NOW, this 6th day of December, 2018, upon consideration of prose Plaintiff

Carole Dudley's Motion for Leave to Proceed In Forma Pauperis (ECF No. I), Complaint (ECF

No. 2), and Motion (ECF No. 3), it is ORDERED that:

        I.     Leave to proceed informapauperis is GRANTED.

       2.      Dudley's Complaint is DISMISSED in accordance with the Court's

Memorandum. Any federal claims are DISMISSED with prejudice for failure to state a claim.

Any state law claims are DISMISSED for lack of subject matter jurisdiction without

prejudice to Dudley filing them in state court, if appropriate. Dudley may not file an amended

complaint in this matter.

       3.      Dudley's Motion (ECF No. 3) is DENIED.

       4.      The Clerk of Court shall CLOSE this case.




     EN1'D DEC 10 2018
